Case 4:18-cv-00548-ALM-KPJ Document 19 Filed 05/30/19 Page 1 of 3 PageID #: 65



                           IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

 CHAPWOOD CAPITAL INVESTMENT        §
 MANAGEMENT, LLC and                §
 ED BUTOWSKY,                       §
                                    §
      Plaintiffs,                   §
                                    §
 v.                                 §
                                    §
 CHARLES SCHWAB & CO., INC.,        §
 WALTER W. BETTINGER, II, and KEVIN § Civil Action No. 4:18-cv-00548-ALM-KPJ
 LEWIS,                             §
                                    §
      Defendants.                   §
                                    §
                                    §
                                    §
                                    §
                                    §
                                    §


                             UPDATED JOINT STATUS REPORT

         On October 30, 2018, the Court entered an Order and Report and Recommendation of

United States Magistrate Judge (“Order”) (Dkt. 15), dismissing without prejudice several

Defendants and referring the Plaintiffs Chapwood Capital Investment Management, LLC and Ed

Butowsky and the remaining Defendants Charles Schwab & Co., Inc., Walter W. Bettinger, II, and

Kevin Lewis, “to binding arbitration, as agreed to by the parties.” The Court’s Order also stated

that “the parties shall submit a joint status report to the Court regarding the status of this matter by

February 27, 2019, or within one week after the completion of the agreed arbitration, whichever

is sooner.”

         Pursuant to that Order, the parties submitted a Joint Status Report (Dkt. 16), upon which

this Court entered an Order (“Second Order”) (Dkt. 17) that “the parties shall provide an updated



74550774.2                                       -1-
Case 4:18-cv-00548-ALM-KPJ Document 19 Filed 05/30/19 Page 2 of 3 PageID #: 66



status report indicating the status of the matter by May 30, 2019, or within one week of completion

of arbitration, whichever is sooner.” In compliance with Court’s Order, the remaining parties to

the above-captioned action file this Updated Status Report:

             1. Defendants state as a clarification to the Court that the prior Joint Status Report did

                not reflect when the parties expected to reconvene arbitration but when Plaintiffs

                anticipated that arbitration would be initiated, as no arbitration had commenced at

                the time of the first Joint Status Report.

             2. The parties further report to the Court that no arbitration has commenced to date in

                this matter.

             3. Plaintiffs state that they intend to file an arbitration statement of claim with JAMS

                within ten (10) days of the date of this filing.



 Dated: May 30, 2019                                 Respectfully submitted,



                                                       /s/ Brett C. Govett
                                                         Brett C. Govett
                                                         State Bar No. 08235900
                                                         brett.govett@nortonrosefulbright.com
                                                         Ellen Sessions
                                                         State Bar No. 00796282
                                                         ellen.sessions@nortonrosefulbright.com
                                                         Kyle Schindler
                                                         State Bar No. 24066033
 OF COUNSEL                                              kyle.schindler@nortonrosefulbright.com
 NORTON ROSE FULBRIGHT US LLP                        2200 Ross Avenue, Suite 3600
                                                     Dallas, TX 75201-7932
                                                     Telephone:      (214) 855-8000
                                                     Facsimile:      (214) 855-8200

                                                     Counsel for Defendants Charles Schwab &
                                                     Co., Inc., Walter W. Bettinger, II,and Kevin
                                                     Lewis



74550774.2                                        -2-
Case 4:18-cv-00548-ALM-KPJ Document 19 Filed 05/30/19 Page 3 of 3 PageID #: 67



                                                 Respectfully submitted,



                                                   /s/ Ty Clevenger
                                                     Ty Clevenger
                                                     State Bar No. 24034380
                                                     tyclevenger@yahoo.com
                                                 P.O. Box 20753
                                                 Brooklyn, NY 11202
                                                 Telephone: (979) 985-5289
                                                 Facsimile: (979) 530-9523

                                                     Steven S. Biss
                                                     Virginia Bar No. 32972
                                                     stevenbiss@earthlink.net
                                                 300 West Main Street, Suite 102
                                                 Charlottesville, VA 22903
                                                 Telephone: (804) 501-8272
                                                 Facsimile: (202) 318-4098
                                                 (Application for Admission Pro Hac Vice
                                                 to be filed)

                                                 Counsel for Plaintiffs Chapwood Capital
                                                 Investment Management, LLC
                                                 and Ed Butowsky

                                 CERTIFICATE OF SERVICE

         This pleading, Joint Status Report, was served in compliance with Rule 5 of the Federal

Rules of Civil Procedure via the Court’s ECF system, on May 30, 2019:

             Ty Clevenger                            Steven S. Biss
             P.O. Box 20753                          300 West Main Street, Suite 102
             Brooklyn, NY 11202-0753                 Charlottesville, VA 22903
             Phone: (979) 985-5289                   Phone: (804) 501-8272
             Fax: (979) 530-9523                     Fax: (202) 318-4098
             Email: tyclevenger@yahoo.com            Email: stevenbiss@eartlink.net




                                                                 /s/ Kyle Schindler
                                                                   Kyle Schindler




74550774.2                                     -3-
